DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 18, 19, 22-25, 27-29 and 32-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohatgi et al. (US 2005/0252544) in view of Cheong et al. (US 2015/0179837) and in view of Akimoto et al. (US 2013/0183795).
Regarding claim 1, Rohatgi discloses a method for manufacturing a solar cell (100c), the method comprising: 
preparing a P-type silicon substrate (116; [0101]) in which one main surface is a light-receiving surface (top side of the solar cell; see Figure 7) and the other main surface is a backside (bottom side of the solar cell; see Figure 7), wherein:
the P-type silicon substrate is a silicon substrate doped with gallium ([0101]), and
the P-type silicon substrate has a resistivity of 0.2 to 2.5 Ω cm (it is disclosed the Ga doped silicon substrate has a resistivity from 0.57 to 2.5 Ω cm; [0141]);
forming an N-type layer (104) on at least a part of the light-receiving surface of the P-type silicon substrate (see Figure 7); 

forming a first electrode (110) on the light-receiving surface; and
forming a second electrode (128) comprising a plurality of back surface electrodes (part of 128 in vias 126; “Al grid”; [0101]) onto the backside of the p-type silicon substrate such that (see Figure 7):
the plurality of back surface electrodes penetrate through the surface passivation layer to contact the p-type silicon substrate in a plurality of contact areas (where Al grid and the silicon substrate 116 are in contact; [0101]; see Figure 7), but the reference does not expressly disclose a pitch Prm [mm] of the plurality of contact areas is 0.1 mm or more and 10 mm or less.
	Cheong discloses a silicon substrate (110; [0056]; see Figure 1) comprising grid back surface electrodes (171) that penetrate through a surface passivation layer (160) to contact the silicon substrate (110) in a plurality of contact areas (where the electrode and the substrate are in contact; see Figure 1), wherein the grid back surface electrode pitch (and thus, contact areas) Prm [mm] is determined to be between about 1.0 mm and 2.5 mm to prevent or reduce an increase in series resistance at the back surface ([0095] and [0096]).  
	Rohatgi and Cheong are analogous because both are directed to silicon substrates comprising back surface electrodes.
As Rohatgi is not limited to any specific examples of the grid back surface electrode pitch and as grid back surface electrodes having a pitch between about 1.0 mm and 2.5 mm to prevent or reduce an increase in series resistance at the back surface were well known in the art before the effective filing date of the claimed invention, as evidenced by Cheong, it would 

Modified Rohatgi does not expressly disclose the total area of the plurality of contact areas of the back surface electrodes is about 5% or more and 20% or less on the basis of the whole of the backside. 
Akimoto discloses it is well known in the art before the effective filing date of the claimed invention to have a rear electrode (25) comprising a plurality of back surface electrodes (part of 25 in openings 14), where the plurality of back surface electrodes penetrate through a surface passivation layer (12) to contact a silicon substrate (10) in a plurality of contact areas (see Figure 1D), wherein the total area of the plurality of contact areas of the back surface electrodes is about 5% or more and 20% or less on the basis of the whole of the backside (it is disclosed the area of the openings can be at least 10% and 15 % or less; [0020]).
Modified Rohatgi and Akimoto are analogous because both are directed to silicon solar cell devices.


While the reference does not expressly disclose the short circuit current density is more than about 37 mA/cm2 and less than about 40 mA/cm2, the reference discloses the solar cell structure 100c can have the same characteristics as solar cell structure 100b ([0106]), where solar cell structure 100b has a short circuit current density of about 28 to 39 mA/cm2 ([0079]), where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

Regarding limitations directed to specific relationship between the pitch of the plurality of contact areas and the resistivity of the p-type silicon substrate as set forth in the claim, such that the pitch of the plurality of contact areas Prm [mm] and the resistivity Rsub [Ω cm] of the P-type silicon substrate satisfy the relation represented by the following formula (1) 
log (Rsub) ≤ -log(Prm) + 1.0    (1), 
wherein with the proviso that the pitch Prm [mm] is in the horizontal axis and the resistivity Rsub [Ω cm] of the P-type silicon substrate is in the vertical axis, the short-circuit current density would show a smaller variation as compared to the resistivity of the substrate and is within a value defined by the lines of 0.2 Ω cm and 2.5 Ω cm of the resistivity of the substrate and the line of log (Rsub) = -log(Prm) + 1.0, it is noted that once a p-type silicon substrate doped with gallium having a plurality of contact areas having a pitch of 0.1 mm or more and 10 mm or less is disclosed, as set forth above, and therefore is substantially the same as the solar cell as claimed, as disclosed in the instant specification paragraphs [0040] and [0045], it will, inherently, display the recited relationship.  
Additionally, with a resistivity of 0.57 to 2.5 Ω cm and a pitch of 1 to 2.5 mm, log (Rsub) is in the range of -0.244 to 0.398 and -log(Prm) is in the range of 0 to -0.398, such that formula (1) of the relationship between the two is satisfied. 
Regarding claim 5, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses each of the contact areas has a higher P-type dopant concentration than 
Regarding claim 18, Rohatgi discloses a method for manufacturing a solar cell (100c), the method comprising: 
preparing a P-type silicon substrate (116; [0101]) in which one main surface is a light-receiving surface (top side of the solar cell; see Figure 7) and the other main surface is a backside (bottom side of the solar cell; see Figure 7), wherein:
the P-type silicon substrate is a silicon substrate doped with gallium ([0101]), and
the P-type silicon substrate has a resistivity of 0.2 to 2.5 Ω cm (it is disclosed the Ga doped silicon substrate has a resistivity from 0.57 to 2.5 Ω cm; [0141]);
forming an N-type layer (104) on at least a part of the light-receiving surface of the P-type silicon substrate (see Figure 7);
forming a first electrode (110) on the light-receiving surface;
forming a surface passivation layer (122) on the backside of the p-type silicon substrate ([0112]; see Figure 8A);
forming a second electrode (128) comprising the plurality of back surface electrodes (part of 128 in vias 126; “Al grid”; [0101]) on the backside of the p-type silicon substrate (see Figure 7) so that the plurality of back surface electrodes penetrate through the surface passivation layer to contact the p-type silicon substrate at the contact areas (where Al grid and the silicon substrate 116 are in contact; [0101]; see Figure 7), but the reference does not expressly disclose determining a pitch Prm [mm] of contact areas to be formed between a plurality of back surface electrodes and the p-type silicon substrate on the basis of the sub [Ω cm] of the P-type silicon substrate according to the relation represented by the following formula (1) 
log (Rsub) ≤ -log(Prm) + 1.0    (1) 
and forming the second electrode so that the plurality of back surface electrodes satisfy the determined pitch, 
wherein with the proviso that the pitch Prm [mm] is in the horizontal axis and the resistivity Rsub [Ω cm] of the P-type silicon substrate is in the vertical axis, the short-circuit current density would show a smaller variation as compared to the resistivity of the substrate and is within a value defined by the lines of 0.2 Ω cm and 2.5 Ω cm of the resistivity of the substrate and the line of log (Rsub) = -log(Prm) + 1.0,
wherein the pitch of the contact areas is 0.1 mm or more and 10 mm or less.
	Cheong discloses a silicon substrate (110; [0056]; see Figure 1) comprising grid back surface electrodes (171) that penetrate through a surface passivation layer (160) to contact the silicon substrate (110) in a plurality of contact areas (where the electrode and the substrate are in contact; see Figure 1), wherein the grid back surface electrode pitch (and thus, contact areas) Prm [mm] is determined to be between about 1.0 mm and 2.5 mm to prevent or reduce an increase in series resistance at the back surface ([0095] and [0096]).  
	Rohatgi and Cheong are analogous because both are directed to silicon substrates comprising back surface electrodes.
As Rohatgi is not limited to any specific examples of the grid back surface electrode pitch and as grid back surface electrodes having a pitch between about 1.0 mm and 2.5 mm to prevent or reduce an increase in series resistance at the back surface were well known in the 

Modified Rohatgi does not expressly disclose the total area of the contact areas is about 5% or more and 20% or less on the basis of the whole of the backside. 
Akimoto discloses it is well known in the art before the effective filing date of the claimed invention to have a rear electrode (25) comprising a plurality of back surface electrodes (part of 25 in openings 14), where the plurality of back surface electrodes penetrate through a surface passivation layer (12) to contact a silicon substrate (10) in a plurality of contact areas (see Figure 1D), wherein the total area of the plurality of contact areas of the back surface electrodes is about 5% or more and 20% or less on the basis of the whole of the backside (it is disclosed the area of the openings can be at least 10% and 15 % or less; [0020]).
Modified Rohatgi and Akimoto are analogous because both are directed to silicon solar cell devices.


While the reference does not expressly disclose the short circuit current density is more than about 37 mA/cm2 and less than about 40 mA/cm2, the reference discloses the solar cell structure 100c can have the same characteristics as solar cell structure 100b ([0106]), where solar cell structure 100b has a short circuit current density of about 28 to 39 mA/cm2 ([0079]), where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

Regarding limitations directed to specific relationship between the pitch of contact areas and the resistivity of the p-type silicon substrate as set forth in the claim, such that the pitch of contact areas Prm [mm] and the resistivity Rsub [Ω cm] of the P-type silicon substrate satisfy the relation represented by the following formula (1) 
log (Rsub) ≤ -log(Prm) + 1.0    (1), 
wherein with the proviso that the pitch Prm [mm] is in the horizontal axis and a resistivity Rsub [Ω cm] of the P-type silicon substrate is in the vertical axis, the short-circuit current density would show a smaller variation as compared to the resistivity of the substrate and is within a value defined by the lines of 0.2 Ω cm and 2.5 Ω cm of the resistivity of the substrate and the line of log (Rsub) = -log(Prm) + 1.0, it is noted that once a p-type silicon substrate doped with gallium having a back surface electrode pitch of 0.1 mm or more and 10 mm or less is disclosed, as set forth above, and therefore is substantially the same as the solar cell as claimed, as disclosed in the instant specification paragraphs [0040] and [0045], it will, inherently, display the recited relationship.  
Additionally, with a resistivity of 0.57 to 2.5 Ω cm and a pitch of 1 to 2.5 mm, log (Rsub) is in the range of -0.244 to 0.398 and -log(Prm) is in the range of 0 to -0.398, such that formula (1) of the relationship between the two is satisfied.
claim 19, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses removing only parts of the surface passivation layer corresponding to the contact areas (126; [0113]; see Figure 8B). 
Regarding claim 22, modified Rohatgi discloses all the claim limitations as set forth above.
While modified Rohatgi does not expressly disclose the solar cell has a conversion efficiency of 19% to about 20%, it is noted that once a solar cell is disclosed to comprise the claimed structure as set forth above, and therefore is substantially the same as the solar cell of claim 22, it will, inherently, display the recited properties.  See MPEP 2112.
Regarding claim 23, modified Rohatgi discloses all the claim limitations as set forth above.
While modified Rohatgi does not expressly disclose the solar cell has a conversion efficiency of 19% to about 20%, it is noted that once a solar cell is disclosed to comprise the claimed structure as set forth above, and therefore is substantially the same as the solar cell of claim 23, it will, inherently, display the recited properties.  See MPEP 2112.
Regarding claim 24, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses the solar cell has a PERC or PERL structure (see 100c in Figure 7 comprising an emitter 104 and passivation 122, such that solar cell structure 100c is a PERC).
Regarding claim 25, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses the solar cell has a PERC or PERL structure (see 100c in Figure 7 comprising an emitter 104 and passivation 122, such that solar cell structure 100c is a PERC).
claim 27, Rohatgi discloses a method for manufacturing a solar cell (100c) comprising: 
a P-type silicon substrate (116; [0101]) in which one main surface is a light-receiving surface (top side of the solar cell; see Figure 7) and the other main surface is a backside (bottom side of the solar cell; see Figure 7),
a backside electrode comprising a plurality of back surface electrodes (part of 128 in vias 126; “Al grid”; [0101]) in contact with the p-type silicon substrate in a plurality of contact areas (where Al grid and the silicon substrate 116 are in contact; [0101]; see Figure 7), 
an N-type layer (104) formed on at least a part of the light-receiving surface of the P-type silicon substrate (see Figure 7),
a back surface passivation layer (122) provided on the whole of backside of the p-type silicon substrate (see Figures 7 and 8A),
a light-receiving surface passivation layer (106), and
a light-receiving surface electrode (110) that is in electrical contact with the n-type layer (see Figure 7), the method comprising:
preparing, as the p-type silicon substrate, a silicon substrate doped with gallium ([0101]), the silicon substrate having the resistivity of 0.2 to 2.5 Ω cm (as set forth above), wherein the plurality of back surface electrodes penetrate through the back surface passivation layer so as to be in contact the p-type silicon substrate in the plurality of contact areas (where Al grid and the silicon substrate 116 are in contact; [0101]; see Figure 7), but the reference does not expressly disclose the plurality of contact areas has a pitch Prm [mm] 0.1 mm to 10 mm, and determining whether the pitch Prm [mm] of the plurality of contact areas and the resistivity Rsub 
log (Rsub) ≤ -log(Prm) + 1.0    (1).
Cheong discloses a silicon substrate (110; [0056]; see Figure 1) comprising grid back surface electrodes (171) that penetrate through a surface passivation layer (160) to contact the silicon substrate (110) in a plurality of contact areas (where the electrode and the substrate are in contact; see Figure 1), wherein the grid back surface electrode pitch (and thus, contact areas) Prm [mm] is determined to be between about 1.0 mm and 2.5 mm to prevent or reduce an increase in series resistance at the back surface ([0095] and [0096]).  	
Rohatgi and Cheong are analogous because both are directed to silicon substrates comprising back surface electrodes.
As Rohatgi is not limited to any specific examples of the grid back surface electrode pitch and as grid back surface electrodes having a pitch between about 1.0 mm and 2.5 mm to prevent or reduce an increase in series resistance at the back surface were well known in the art before the effective filing date of the claimed invention, as evidenced by Cheong, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable pitch for the grid back surface electrodes for maximum efficiency and output, including a grid back surface electrode pitch of about 1.0 mm to 2.5 mm in the device of Rohatgi.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result, and is selected to prevent or reduce an increase in series resistance at the back surface, as set forth above. It is noted that the back surface electrode pitch would be read upon 

Modified Rohatgi does not expressly disclose the total area of the plurality of contact areas is about 5% or more and 20% or less on the basis of the whole of the backside. 
Akimoto discloses it is well known in the art before the effective filing date of the claimed invention to have a rear electrode (25) comprising a plurality of back surface electrodes (part of 25 in openings 14), where the plurality of back surface electrodes penetrate through a surface passivation layer (12) to contact a silicon substrate (10) in a plurality of contact areas (see Figure 1D), wherein the total area of the plurality of contact areas of the back surface electrodes is about 5% or more and 20% or less on the basis of the whole of the backside (it is disclosed the area of the openings can be at least 10% and 15 % or less; [0020]).
Modified Rohatgi and Akimoto are analogous because both are directed to silicon solar cell devices.
As modified Rohatgi is not limited to any specific examples of the total area of the plurality of contact areas of the back surface electrodes and as a total area of the plurality of contact areas of the back surface electrode from 10 to 15 % of the total back surface was well known in the art before the effective filing date of the claimed invention, as evidenced by Akimoto above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable total area of the plurality of contact areas of the back surface electrodes on the back surface of the solar cell, including 10 to 15 % of the total back surface in the device of modified Rohatgi.  Said combination would 

While the reference does not expressly disclose the short circuit current density is more than about 37 mA/cm2 and less than about 40 mA/cm2, the reference discloses the solar cell structure 100c can have the same characteristics as solar cell structure 100b ([0106]), where solar cell structure 100b has a short circuit current density of about 28 to 39 mA/cm2 ([0079]), where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

Regarding limitations directed to specific relationship between the pitch of the plurality of contact areas and the resistivity of the p-type silicon substrate as set forth in the claim, such that the pitch of the plurality of contact areas and the resistivity Rsub [Ω cm] of the P-type silicon substrate satisfy the relation represented by the following formula (1) 
log (Rsub) ≤ -log(Prm) + 1.0    (1), 
rm [mm] is in the horizontal axis and a resistivity Rsub [Ω cm] of the P-type silicon substrate is in the vertical axis, the short-circuit current density would show a smaller variation as compared to the resistivity of the substrate and is within a value defined by the lines of 0.2 Ω cm and 2.5 Ω cm of the resistivity of the substrate and the line of log (Rsub) = -log(Prm) + 1.0, it is noted that once a p-type silicon substrate doped with gallium having a back surface electrode pitch of 0.1 mm or more and 10 mm or less is disclosed, as set forth above, and therefore is substantially the same as the solar cell as claimed, as disclosed in the instant specification paragraphs [0040] and [0045], it will, inherently, display the recited relationship.  
Additionally, with a resistivity of 0.57 to 2.5 Ω cm and a pitch of 1 to 2.5 mm, log (Rsub) is in the range of -0.244 to 0.398 and -log(Prm) is in the range of 0 to -0.398, such that formula (1) of the relationship between the two is satisfied.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference for the short circuit current density because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 28, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses the p-type silicon substrate is produced from an ingot grown by a CZ method ([0042]).
claims 29 and 32-34, modified Rohatgi discloses all the claim limitations as set forth above. While the reference does not expressly disclose with the proviso that the pitch Prm [mm] is in the horizontal axis and the resistivity Rsub [Ω cm] of the P-type silicon substrate is in the vertical axis: the short-circuit current density is about 38 mA/cm2 when the pitch is 1 mm and the resistivity is 0.2 Ω cm, and the short-circuit current density is about 39 mA/cm2 when the pitch is 1 mm and the resistivity is 2.5 Ω cm, the reference discloses the electrode pitch can be between 1 and 2.5 mm, the short-circuit current density is about 28 to 39 mA/cm2, the resistivity of the substrate is from about 0.57 to 2.5 Ω cm, as set forth above, the substrate is passivated by SiNx layers 106 and 122 ([0073]), and the substrate has a thickness of about 150 to 300 microns ([0074]), such that it is substantially the same as the solar cell as claimed, as further disclosed in the instant specification paragraphs [0044] and [0048] as filed, it will, inherently, display the recited relationship.  
Regarding claim 35, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses each of the contact areas has a higher P-type dopant concentration than other areas (it is disclosed a back surface field is formed after firing the Al paste to form a p+ layer; [0060]).
Regarding claim 36, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses each of the contact areas has a higher P-type dopant concentration than other areas (it is disclosed a back surface field is formed after firing the Al paste to form a p+ layer; [0060]).
claims 37-39, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses the pitch of the plurality of contact areas is 1 mm or more and 10 mm or less (as set forth above). 
While the reference does not expressly disclose the short-circuit current density is more than 39 mA/cm2 and less than about 40 mA/cm2, the reference discloses the solar cell structure 100c can have the same characteristics as solar cell structure 100b ([0106]), where solar cell structure 100b has a short circuit current density of about 28 to 39 mA/cm2 ([0079]), where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Claims 17, 26, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2011/0056554) in view of Rohatgi et al. (US 2005/0252544) and in view of Cheong et al. (US 2015/0179837) and further in view of Akimoto et al. (US 2013/0183795).
Regarding claim 17, Yamamoto discloses a method for manufacturing a solar cell module (see Figure 10), the method comprising:
 	manufacturing a plurality of solar cells ([0012]) according to the method of claim 1 (as taught by Rohatgi in view of Cheong and in view of Prince above); and
connecting the plurality of solar cells in series by using an inter connector ([0012]).

Regarding claim 26, modified Yamamoto discloses all the claim limitations as set forth above. Rohatgi further discloses the p-type silicon substrate is produced from an ingot grown by a CZ method and the plurality of solar cells vary in resistance (the solar cells vary in resistance and is disclosed to have a resistivity in a range as no two solar cell manufactured is exactly the same; [0042] and [0141]).
Regarding claim 30, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses the p-type silicon substrate is produced from an ingot grown by a CZ method ([0042]).
Regarding claim 31, modified Rohatgi discloses all the claim limitations as set forth above. While the reference does not expressly disclose with the proviso that the pitch Prm [mm] is in the horizontal axis and the resistivity Rsub [Ω cm] of the P-type silicon substrate is in the vertical axis: the short-circuit current density is about 38 mA/cm2 when the pitch is 1 mm and the resistivity is 0.2 Ω cm, and the short-circuit current density is about 39 mA/cm2 when the pitch is 1 mm and the resistivity is 2.5 Ω cm, the reference discloses the electrode pitch can be between 1 and 2.5 mm, the short-circuit current density is about 28 to 39 mA/cm2, the resistivity of the substrate is from about 0.57 to 2.5 Ω cm, as set forth above, the substrate is .  
Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohatgi et al. (US 2005/0252544) in view of Cheong et al. (US 2015/0179837) and in view of Akimoto et al. (US 2013/0183795), as applied to claims 1 and 18 above, and further in view of Hacke et al. (US 2006/0060238).
Regarding claim 20, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses a via 126 is etched through laser before Al grid is deposited ([0104]-[0105]), but the reference does not expressly disclose each of the back surface electrodes has a width of 15 to 100 micron.
Hacke discloses a rear patterned contact on a solar cell having scribed grooves of 10 to 100 microns wide and Ag grids formed within the grooves having 100 to 1000 micron wide widths ([0046]).
Modified Rohatgi and Hacke are analogous because both are directed to silicon solar cell devices.
As modified Rohatgi is not limited to any specific examples of the back surface electrode width and as back surface electrodes having a width of 100 to 1000 microns were well known in the art before the effective filing date of the claimed invention, as evidenced by Hacke above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable width for the back surface electrode, including 100 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 21, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses a via 126 is etched through laser before Al grid is deposited ([0104]-[0105]), but the reference does not expressly disclose each of the back surface electrodes has a width of 15 to 100 micron.
Hacke discloses a rear patterned contact on a solar cell having scribed grooves of 10 to 100 microns wide and Ag grids formed within the grooves having 100 to 1000 micron wide widths ([0046]).
Modified Rohatgi and Hacke are analogous because both are directed to silicon solar cell devices.
As modified Rohatgi is not limited to any specific examples of the back surface electrode width and as back surface electrodes having a width of 100 to 1000 microns were well known in the art before the effective filing date of the claimed invention, as evidenced by Hacke above, it would have been obvious to one having ordinary skill in the art before the effective filing date 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, and 17-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's further arguments filed 12/13/21 have been fully considered but they are not persuasive. 
Applicant further argues that the claimed subject matter achieved unexpected results and that the data presented in the 4/28/21 declaration shows unexpected results as appreciated by a person skilled in the art. However, as set forth previously in the prior Office Action mailed on 9/13/21, the information provided in the 9/02/21 declaration did not demonstrate unexpected results but that the total area of the contact area can be optimized. Additionally, the results shown do not commensurate in scope with the claimed invention, as 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721